


115 HRES 178 IH: Amending the Rules of the House of Representatives to require that before any bill or joint resolution repealing or amending the Patient Protection and Affordable Care Act or the Health Care and Education Affordability Reconciliation Act of 2010 in the House it should be made available on a public website of the House.
U.S. House of Representatives
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
1st Session
H. RES. 178
IN THE HOUSE OF REPRESENTATIVES

March 8, 2017
Mr. Khanna submitted the following resolution; which was referred to the Committee on Rules

RESOLUTION
Amending the Rules of the House of Representatives to require that before any bill or joint resolution repealing or amending the Patient Protection and Affordable Care Act or the Health Care and Education Affordability Reconciliation Act of 2010 in the House it should be made available on a public website of the House.

 
That rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause:  13. (a)It shall not be in order to consider a bill or joint resolution proposing to repeal or amend the Patient Protection and Affordable Care Act (Public Law 111–148) or the Health Care and Education Affordability Reconciliation Act of 2010 (Public Law 111–152), or part thereof, in the House, in the Committee of the Whole House on the state of the Union, or in the Committees on Energy and Commerce and Ways and Means, unless an easily searchable electronic estimate and comparison prepared by the Director of the Congressional Budget Office is made available on a publicly available website of the House. 
(b)It shall not be in order to consider a rule or order that waives the application of paragraph (a). .  